       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 1 of 43



Sarah J. Parady
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Phone: (303) 593-2595
Fax: (303) 502-9119
sarah@lowrey-parady.com

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Phone: (406) 587-2070
Fax: (866) 403-0847
cyoung@younglawofficepllc.com

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Phone: (720) 239-2606
Fax: (303) 957-2289
david@towardsjustice.org
Attorneys for Plaintiff

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                            BUTTE DIVISION

NICHOLAS DOUGLAS;
TASHEKA BRYAN;                           Civil Case No. CV 18-62-BU-SEH
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

       Plaintiffs,
v.
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 2 of 43



 YELLOWSTONE CLUB                                  FIRST AMENDED CLASS
 OPERATIONS, LLC; and                             ACTION COMPLAINT AND
 HOSPITALITY STAFFING                                  JURY DEMAND
 SOLUTIONS LLC,

        Defendants.


                                  INTRODUCTION

1.    Plaintiffs are all black Jamaican citizens who spent the winter of 2017-2018

working in Montana as temporary non-immigrant H-2B visa workers. They

worked at the Yellowstone Club, an ultra-exclusive golf and ski club that counts

only the most elite as members.

2.    Plaintiffs came to Montana after promises that Yellowstone Club

Operations, LLC would employ them, that they would be well taken care of as

employees of this prestigious resort, and that they would receive ample pay,

including tips and service charges that could amount to $400-$600 or more a night

at the nicest restaurants.

3.     Instead, Plaintiffs found themselves jointly employed by a temp-staffing

firm from Georgia, robbed of their tips and service charges, and with deductions

taken from their pay that they never agreed to.

4.     All the while, Plaintiffs faced discrimination. They watched other workers at

the club—who were not black or Jamaican—do the same work as them but be

treated entirely differently. These other workers received higher rates of pay, tips


                                          2
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 3 of 43



and service charges, better work assignments, and better treatment from their

employers.

5.    Rather than the American opportunity promised, Plaintiffs winter in

Montana was riddled with disappointment, illegally low pay, and discrimination.

                          JURISDICTION AND VENUE

6.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

(federal question), and supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiffs’ related claims under state law.

7.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claim occurred in Montana and because

all Defendants are entities registered to do business in Montana.

                      ADMINISTRATIVE EXHAUSTION

8.    On September 14, 2018, Plaintiffs Douglas, Bryan, Harris, Richards, and

Smith timely filed their Charges of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) based on race, color and national origin

discrimination against Yellowstone Club Operations, LLC (Douglas Charge No.

541-2018-03338, Bryan Charge No. 541-2018-03339, Harris Charge No. 541-

2018-03336, Richards Charge No. 541-2018-03334, and Smith Charge No. 541-

2018-03342).




                                              3
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 4 of 43



9.    On September 14, 2018, Plaintiffs Douglas, Bryan, Harris, Richards, and

Smith timely filed their Charges of Discrimination with the EEOC based on race,

color and national origin discrimination against Hospitality Staffing Solutions,

LLC. (Douglas Charge No. 541-2018-03337, Bryan Charge No. 541-2018-03340,

Harris Charge No. 541-2018-03335, Richards Charge No. 541-2018-03333, and

Smith Charge No. 541-2018-03341).

10.   On July 25, 2019, Plaintiffs Douglas, Bryan, Harris, Richards, and Smith

received Notices of Right to Sue from the EEOC on their Charges of

Discrimination against Yellowstone Club Operations, LLC (Douglas Charge No.

541-2018-03338, Bryan Charge No. 541-2018-03339, Harris Charge No. 541-

2018-03336, Richards Charge No. 541-2018-03334, and Smith Charge No. 541-

2018-03342).

11.   On July 26, 2019, Plaintiffs Douglas, Bryan, Harris, Richards, and Smith

received Notices of Right to Sue from the EEOC on their Charges of

Discrimination against Hospitality Staffing Solutions, LLC. (Douglas Charge No.

541-2018-03337, Bryan Charge No. 541-2018-03340, Harris Charge No. 541-

2018-03335, Richards Charge No. 541-2018-03333, and Smith Charge No. 541-

2018-03341).




                                          4
         Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 5 of 43



12.     Plaintiffs Douglas, Bryan, Harris, Richards, and Smith have administratively

exhausted their claims against Defendants Yellowstone Club Operations, LLC and

Hospitality Staffing Solutions, LLC under 42 U.S.C. § 2000e-5.

                                       PARTIES

13.     At all times material to the allegations of the complaint, Plaintiffs were

natural persons who are Jamaican citizens and resided in Montana.

14.     At all times material to the allegations of the complaint, Defendant

Yellowstone Club Operations, LLC (hereinafter “YCO”) was a Montana Limited

Liability Company with its principal place of business in Gallatin County,

Montana.

15.     At all times material to the allegations of the complaint, Defendant

Hospitality Staffing Solutions LLC (hereinafter “HSS”) was a Georgia Limited

Liability Company registered to do business in Montana.

                             STATEMENT OF FACTS

I.    Yellowstone Club Operations, LLC

16.     The Yellowstone Club is a private ski and golf club located on 15,200 acres

outside of Big Sky, Montana.

17.     YCO and its parents and subsidiaries own and operate the Yellowstone

Club.

18.     YCO is responsible for the day to day operations of the Yellowstone Club.


                                            5
         Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 6 of 43



 19.    In order to be a member of the Yellowstone Club, one must pay an initiation

 fee, buy a home located on the club premises, and pay annual dues.

 20.    In 2009, the New York Times reported that the club initiation fee was

 $250,000, homes cost between $5 million and $35 million, and annual dues were

 $20,000.

 21.    Notable current and former members of the Yellowstone Club include: Bill

 Gates, Eric Schmidt, Peter Chernin, Steve Burke, Dan Quayle, Bill Frist, Ben

 Affleck and Jennifer Garner, Justin Timberlake and Jessica Biel, Warren Miller,

 Peter Berg, Tom Brady and Gisele Bündchen, Phil Mickelson, Greg LeMond,

 Hank Kashiwa, and Tom Weiskopf.

 22.    During his time as a cook at the Yellowstone Club, Plaintiff Douglas

 believes he prepared meals for Bill Gates, Warren Buffet, and Mark Zuckerberg.

 23.    YCO operates seven different restaurants at the Yellowstone Club serving its

 membership and their guests.

 24.    YCO is also responsible for housekeeping for some residences at the club.

II.    HSS

 25.    HSS is a nationwide staffing agency.

 26.    Its corporate office is located in Atlanta, Georgia.

 27.    On its website, HSS claims that “[t]hrough selective grass roots recruiting

 Hospitality Staffing Solutions ensures you receive motivated, attentive personnel.


                                            6
          Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 7 of 43



  To manage our greatest asset, Hospitality Staffing Solutions assigns each hotel,

  resort, or casino we serve with a supervisor as that property’s point of contact. The

  supervisor recruits new talent, conducts new employee orientation, and functions

  as the day-to-day conduit between the property and Hospitality Staffing Solutions.”

  28.    HSS was hired by YCO to assist in recruiting, supervising, and

  administering Jamaican workers who worked as cooks, bartenders, servers, and

  housekeepers at the Yellowstone Club.

III.    Plaintiffs’ Employment by Defendants

  29.    Plaintiffs and those similarly situated are all black Jamaican citizens.

  30.    The Jamaican Ministry of Labor maintains a pool of Jamaican workers

  interested in coming to the United States and providing temporary work under a

  non-immigrant visa.

  31.    Plaintiffs and those similarly situated all registered to be part of this pool.

  32.    YCO coordinated with the Jamaican Ministry of Labor to hold a recruiting

  event in Jamaica in or about the end of September 2017.

  33.    YCO engaged HSS prior to this recruiting event.

  34.    YCO and HSS jointly hosted the event.

  35.    Approximately 500 Jamaicans attended the recruiting event.

  36.    Cindy McPheeters was YCO’s Director of Human Resources at the time of

  the recruiting event.


                                              7
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 8 of 43



37.   Ms. McPheeters led the event.

38.   Also present at the event were several other persons claiming to be agents of

YCO, including an executive chef, a chef de cuisine, and a man named Tim.

39.   At the meeting, Tim identified himself as an agent of YCO, even wearing

clothes with YCO’s logo on them.

40.   Plaintiffs later learned that Tim actually worked for HSS.

41.   Upon information and belief, “Tim” is HSS CEO Tim McPherson.

42.   At the beginning of the recruiting event, Ms. McPheeters addressed the

entire group of potential recruits.

43.   She described YCO as the only employer for anyone hired as a visa

employee and described the Yellowstone Club as a desirable place to work,

prestigious, populated by famous people, and as a “cream of the crop” location.

44.   Ms. McPheeters also made representations regarding YCO being a good

employer. In particular, with regard to pay and working conditions, Ms.

McPheeters assured the workers that they would be paid well, treated well, and

“well taken care of.”

45.   Ms. McPheeters made representations regarding tips and service charges

when presenting to all of the potential recruits. In response to a question regarding

tips and gratuities, which are generally available in Jamaica to workers in the

hospitality industry, but not in all other countries, she told all of the workers they


                                           8
          Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 9 of 43



would be entitled to service charges and tips on top of their hourly pay “across the

board.”

46.    Bartenders and servers also received written job descriptions at this meeting

that promised that they would receive tips.

47.    Plaintiffs relied on these representations in eventually deciding to work for

YCO.

48.    YCO made these representations with the sole purpose of inducing the

workers to work for YCO.

49.    Interviews followed the presentation to the larger group of recruits.

50.    After interviews, YCO selected approximately 110 workers to work for the

Yellowstone Club in Montana on H-2B visas as cooks, servers, bartenders, and

housekeepers.

51.    Every person hired as an H-2B worker was a black Jamaican.

52.    Plaintiff Douglas was hired as a cook.

53.    Plaintiff Bryan was hired as a bartender.

54.    Plaintiff Harris was hired as a server.

55.    Plaintiff Richards was hired as a server.

56.    Plaintiff Smith was hired as a housekeeper.

57.    A few weeks after the recruiting event, in approximately October or early

November 2017, YCO sent documents to the Jamaican Ministry of Labor by


                                           9
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 10 of 43



interstate wire or mail for Plaintiffs and those similarly situated to use to secure

their visas at the U.S. Embassy in Jamaica.

58.     Plaintiffs and those similarly situated took documents that looked like

contracts from the Ministry of Labor, brought them to the U.S. Embassy, and

secured their visas.

59.     The documents that were taken to the ministry of labor described the

employer as only YCO.

60.     When they returned from the Embassy, the documents were taken from them

and a contract, transmitted by Defendants to the Ministry of Labor by interstate

wire or mail, was provided for them to sign describing HSS as a party for the first

time.

61.     The Applications for Temporary Employment Certification submitted to,

and approved by, the United States Department of Labor listed YCO alone as the

employer and promised tips to bartenders and servers. They are attached to this

Complaint as Exhibits 1, 2, 3, and 4.

62.     These certifications had been transmitted to the United States Department of

Labor for approval via interstate wire or mail and were subsequently approved

with a signature by the United States Department of Labor.

63.     The United States Department of Labor relied on the information in the

certifications in approving them.


                                           10
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 11 of 43



64.   Plaintiffs and those similarly situated left Jamaica for the Yellowstone Club

at the end of November or early December 2017.

65.   After reaching the Yellowstone Club, Plaintiffs and those similarly situated

learned almost immediately that HSS would also play a role in their employment.

66.   When Plaintiffs and those similarly situated arrived in Montana, there was a

meeting where an agent of HSS described pay to the bartenders, cooks, and

servers, described the work, and assured the workers that they would receive tips

and service charges.

67.   Soon after arriving in Montana, HSS provided an employee handbook to

Plaintiffs and those similarly situated stating that HSS alone was their employer.

68.   The handbook includes the following admonitions:

             I Understand that I am an employee of HSS and am on
             assignment. I am not an employee of the client or
             property where I am placed to work.

             …

             I understand that HSS, not the client and or property, will
             determine and communicate my rate and any other
             pay to me, as well as any information about HSS
             benefits to which I may be entitled.

             …

             I understand that I am prohibited from participating in
             client benefits or being deemed an employee of client
             properties regardless of the number of hours I work as
             a leased/contracted/ temporary employee of HSS.

(emphases in original).

                                         11
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 12 of 43



69.   But the contracts signed by Plaintiffs and those similarly situated describe

YCO as the employer, with the employment “managed in partnership with [HSS].”

70.   In reality, both YCO and HSS employed Plaintiffs. YCO controlled the daily

work of Plaintiffs and those similarly situated, while pay and human resources

were managed by HSS.

71.   YCO employees supervised Plaintiffs and those similarly situated in their

work each day.

72.   YCO determined the workers’ day-to-day job duties, work assignments, and

schedules, including the total amount of hours they were assigned and thus the

total amount of pay they earned.

73.   YCO (through its Human Resources Director Ms. McPheeters) took

complaints from the black Jamaican H-2B workers about the differences in their

pay as compared to other employees; represented to them that YCO was

contracting with another resort to secure them employment after their seasonal

roles at Yellowstone Club ended for the year; made representations to them about

future employment at YCO; and spoke to them about bonuses including

representing to them that YCO had made the decision to pay them bonuses.

74.   As an H-2B visa employer, YCO was legally obligated to pay wages to

Plaintiffs and those similarly situated.




                                           12
          Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 13 of 43



 75.      As an H-2B visa employer, YCO was legally obligated to provide Plaintiffs

 and those similarly situated with visa fees and transport to and from the United

 Sates.

 76.      YCO determined the period of the workers’ employment through the visa

 process.

 77.      HSS had agents on site at the Yellowstone Club to help provide pay and

 human resources services.

 78.      HSS provided Plaintiffs and those similarly situated with an “Open Door”

 policy and an EEO policy and handled matters related to timekeeping and payroll.

 79.      Although HSS paid Plaintiffs and those similarly situated, YCO directed

 these payments.

 80.      For example, YCO directed HSS to pay bonuses to Plaintiffs and those

 similarly situated.

 81.      YCO and HSS were jointly responsible for providing Plaintiffs and those

 similarly situated with transportation and housing.

 82.      Plaintiffs and those similarly situated worked for Defendants at the

 Yellowstone Club until late March or April of 2018.

IV.    Discrimination




                                            13
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 14 of 43



83.   All of the H-2B workers employed at the Yellowstone Club during the

winter of 2017-2018 (that is, Plaintiffs and those similarly situated) were black

Jamaicans.

84.   YCO employed some 1,200 workers at the Yellowstone Club in the winter

of 2017-2018.

85.   Other than Plaintiffs and those similarly situated, no more than a handful of

other black servers, cooks, housekeepers, or bartenders worked at the Yellowstone

Club during the winter of 2017-2018.

86.   Other than Plaintiffs and those similarly situated, no more than one other

black Jamaican or Jamaican of any race worked at the Yellowstone Club in any

capacity during the winter of 2017-2018.

87.   In addition to Plaintiffs and those similarly situated, YCO employed about

1,200 other workers in the winter of 2017-2018.

88.   As black Jamaican H-2B workers, Plaintiffs and those similarly situated

were paid less for the same work as compared to non-black, non-Jamaican, non-H-

2B workers.

89.   For example, black Jamaican H-2B cooks were paid $12 per hour, while

non-black, non-Jamaican, non-H-2B cooks were paid $15 to $18 per hour.




                                         14
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 15 of 43



90.   When Plaintiffs demanded additional pay to equate their pay with other

workers at the Yellowstone Club doing the same or similar work, YCO and HSS

refused.

91.   Defendants also withheld service charges and tips from black Jamaican H-

2B workers, while allowing non-black, non-Jamaican, non-H-2B workers doing

the same or similar work to receive tips and service charges.

92.   Cooks, like Plaintiff Douglas, were supposed to receive a percentage of the

revenue for all food prepared in the kitchen as a service charge. Black Jamaican H-

2B cooks did not receive these service charges. Non-black, non-Jamaican, non-H-

2B cooks did receive these service charges.

93.   Servers, like Plaintiffs Harris and Richards, were supposed to receive a

percentage of the revenue for all food and drink they served as a service charge or

normal tips. Black Jamaican H-2B servers did not receive these service charges

and tips. Non-black, non-Jamaican, non-H-2B servers did receive this additional

compensation.

94.   At Plaintiff Harris’s restaurant, servers could print out a receipt of their

gratuity each night. Service charges were a fixed percentage of the bill for each

table served. Plaintiff Harris’s receipts reflected a service charge of 20% of the bill,

which was thousands of dollars over the course of the season. Black Jamaican H-




                                          15
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 16 of 43



2B servers never received these service charges, while non-black, non-Jamaican,

non-H-2B servers did.

95.   Bartenders, like Plaintiff Bryan, were supposed to receive a service charge

equal to a percentage of the price of the drinks and food served by each bartender.

Black Jamaican H-2B bartenders never received these service charge, while non-

black, non-Jamaican, non-H-2B bartenders did.

96.   Housekeepers, like Plaintiff Smith, were supposed to receive pooled tips and

service charges as additional compensation. Black Jamaican H-2B housekeepers

did not receive these tips. Non-black, non-Jamaican, non-H-2B housekeepers did

receive this additional compensation.

97.   The entirety of the money collected from Yellowstone Club guests as tips

and service charges was simply distributed among non-Black, non-Jamaican, non-

H-2B workers.

98.   In the alternative, on information and belief, YCO retained tips and service

charges paid by Yellowstone Club guests as tips and service charges that would

otherwise have been paid to Plaintiffs and those similarly situated.

99.   YCO and HSS had a policy of paying H-2B workers at lower rates than non-

H-2B workers (the “Wage Rate Policy”).

100. YCO and HSS had a policy of allowing only non-H-2B workers to retain

tips and service charges (the “Tip Policy”).


                                         16
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 17 of 43



101. YCO and HSS had a policy of making illegal deductions only from H-2B

workers’ pay (the “Deduction Policy”).

102. YCO had a policy of only utilizing a subcontractor (HSS) to handle payroll

for H-2B workers, and not for non-H-2B workers (the “Payroll Policy”).

103. YCO and HSS could easily have remitted tips and service charges to

Plaintiffs and those similarly situated.

104. YCO could easily have paid Plaintiffs and those similarly situated through

the same payroll system used for other employees, instead of through HSS.

105. YCO and HSS had no legitimate business justification for failing to remit

tips and service charges to Plaintiffs and those similarly situated.

106. YCO had no legitimate business justification for relying on HSS to provide

payroll and human resources services to the H-2B workers when it already

provided those services to all of its other employees. In fact, YCO told Plaintiffs it

intended to employ H-2B workers directly for the following season without

utilizing HSS.

107. In the 2018-2019 winter season, YCO employed H-2B workers directly.

108. Plaintiffs, and other black Jamaican H-2B servers, cooks, and bartenders,

complained about not receiving the same pay as their non-black, non-Jamaican,

non-H-2B coworkers.




                                           17
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 18 of 43



109. There was a meeting between HSS CEO Tim McPherson and the Jamaican

servers, cooks, and bartenders in the middle of the ski season after Defendants

received complaints that black Jamaican H-2B workers were not receiving the

same compensation as non-black, non-Jamaican, non-H-2B workers. In that

meeting, Mr. McPherson stated that black Jamaican H-2B would not receive tips

and service charges because “[they] were not from here.”

110. After that meeting, a member of HSS human resources named Fay Wilson

threatened a black Jamaican server who had complained during the meeting about

his compensation, saying that he could always be “taken back to Jamaica.”

111. About two months before the end of their work, the black Jamaican H-2B

housekeepers asked YCO and HSS once again about their missing tips and service

charges. There was a meeting between the black Jamaican H-2B housekeepers,

Sheldon Brown (who Plaintiffs believe was a Jamaican government official), Tim

McPherson from HSS, Fay Wilson from HSS, and Amy Hager from YCO. The

housekeepers were reassured that they would get their tips and service charges.

112. The black Jamaican H-2B housekeepers continued to work in reliance on

this promise.

113. However, the black Jamaican H-2B housekeepers did not receive any tips or

service charges at the end of their employment, though some received a “bonus”

that was unrelated to the unpaid tips and service charges.


                                         18
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 19 of 43



114. In approximately March 2018, Cindy McPheeters, representing YCO,

addressed the black Jamaican H-2B workers about not receiving service charges

and tips. She promised the black Jamaican H-2B workers that YCO would give

them bonuses. Some (but not all) of the Plaintiffs and those similarly situated

received “bonuses” that ranged from modest amounts to about $2,000.

115. HSS took deductions from some of these “bonuses.” In some cases, the

deductions were equal in amount to the entire “bonus,” leaving the worker to

receive nothing.

116. Black Jamaican H-2B workers also experienced discrimination in the

allocation of job duties.

117. For example, Plaintiff Douglas was required to clean fryers while non-black,

non-Jamaican, and non-H-2B cooks were not required to do this dangerous and

unpleasant job.

118. As another example, black Jamaican H-2B servers were not scheduled to

work special functions at the Yellowstone Club or were given this work only if no

non-black, non-Jamaican workers were available, while non-black, non-Jamaican,

non-H-2B servers were scheduled and given preference for this work. The pay for

these special functions was higher than the typical pay and therefore Plaintiffs and

those similarly situated were denied the chance to receive higher compensation by

being denied work at these special functions.


                                         19
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 20 of 43



119. As another example, Plaintiff Richards was a server at a low-end

Yellowstone Club restaurant that specifically catered to children, resulting in lower

overall meal costs. Non-black, non-Jamaican, non-H-2B servers did not want to

work at this restaurant because they would not receive as much compensation in

tips as they could receive at a more expensive restaurant. As a result, only black

Jamaican H-2B servers were assigned to this restaurant.

120. Black Jamaican H-2B workers also received more scrutiny about their sick

time and work hours.

121. For example, Plaintiff Douglas was late to work one day because of a

medical issue, and he was chastised harshly by Dan, the sous chef, who said, "I

don't give a fuck [about your medical issue.] Make sure you are at work." Non-

black, non-Jamaican, and non-H-2B workers came in late or were missing from

their chef stations but did not get in trouble.

122. Plaintiffs and those similarly situated also suffered discrimination in their

commute between their lodging and work.

123. For example, black Jamaican H-2B workers were denied transportation on

Yellowstone Club employee shuttles. One shuttle driver named Matt, an agent of

YCO, refused to allow black Jamaican H-2B workers to ride his hourly shuttle to

and from the nearby town of Big Sky. Matt claimed that the Yellowstone Club




                                           20
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 21 of 43



policy was to refuse to take black Jamaican H-2B workers back to town on the

shuttle because they were Jamaican.

124. On another occasion, Plaintiff Douglas was told by Matt that black

Jamaicans should “speak English” when they rode the bus, or he would “run this

fucking bus over the cliff.”

V.   Defendants’ Illegal Pay Practices

125. During their employment at the Yellowstone Club, Plaintiffs and those

similarly situated suffered from illegal pay practices implemented by Defendants

which caused Plaintiffs and those similarly situated to be paid illegally low wages.

       A. Illegal Withholding of Tips, Service Charges, or Other Gratuities
          (the “Tip Policy”)

126. Members and guests using YCO restaurants and accommodations pay

service charges and tips.

127. Once in the United States, it became clear to Plaintiffs and those similarly

situated that other workers were receiving tips and service charges—a fixed

percentage added to the charge for a service—paid by Yellowstone Club members

and guests, while black Jamaican H-2B workers were not.

128. Defendants withheld tips and service charges paid by members and guests

from Plaintiffs and those similarly situated.




                                          21
         Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 22 of 43



129. Servers in Plaintiff Harris’s restaurant could get a receipt each night showing

the tips and service charges they had accrued that day. Some of Plaintiff Harris’s

receipts are attached to this complaint as Exhibit 5.

130. Plaintiff Harris, like all Plaintiffs and those similarly situated, did not receive

the tips and service charges reported on these receipts.

131. In Montana, service charges and tips are wages. See Mont. Code Ann. § 39-

3-201.

132. Moreover, Montana law requires that all tips and service charges be

distributed directly to nonmanagement employees.

133. Defendants failed to distribute all tips and service charges to

nonmanagement employees.

134. Instead, Defendants either illegally kept a portion of the tips and service

charges or distributed a portion of the tips and service charges to management.

         B. Illegal Pay Deductions (the “Deduction Policy”)

135. YCO and HSS provided housing to Plaintiffs and those similarly situated.

136. By agreement, a deduction for housing of $75.00 per week, not to exceed

$300.00 per month, was taken from the pay of Plaintiffs and those similarly

situated.




                                          22
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 23 of 43



 137. This was the only deduction from the pay of Plaintiffs’ and those similarly

 situated that was part of their terms of employment and therefore the only

 deduction permitted under Montana law.

 138. Despite this, HSS and YCO also made deductions for purported damages to

 the employer-provided housing and for plane tickets. YCO admitted to some of

 these deductions in an email attached as Exhibit 6, but simply blamed HSS and

 otherwise did nothing to correct the underpayment.

        C. Complaints

 139. Plaintiffs and those similarly situated complained repeatedly to both

 Defendants about these illegal pay practices.

 140. Each Defendant blamed the other, with YCO claiming HSS was responsible

 for payroll and HSS claiming the decisions governing payroll were being made by

 YCO.

 141. Those who complained were threatened with being sent back to Jamaica if

 the complaints continued.

VI.   RICO Allegations

        A. The Enterprise

 142. YCO and HSS formed an association-in-fact called the “Enterprise.”

 143. YCO and HSS formed this enterprise for the purpose of fraudulently

 inducing foreign H-2B labor to work at the Yellowstone Club and then benefiting

 from that fraud during the course of their employment.
                                          23
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 24 of 43



       B. Racketeering Activities

144. Using the Enterprise, YCO and HSS participated in a fraudulent scheme to

induce Jamaican workers to work at the Yellowstone Club by making false

representations to the workers in Jamaica, false representations to the Jamaican

Ministry of Labor, and false representations to the United States Department of

Labor regarding the terms and conditions of employment at the Yellowstone Club.

145. The false representations included (1) promises of Plaintiffs and those

similarly situated receiving tips and service charges when Defendants knew they

would not; (2) promises of employment by YCO alone and that YCO would be a

prestigious place to work and take good care of Plaintiffs and those similarly

situated, when Defendants knew that HSS would also employ Plaintiffs and those

similarly situated and implement illegal pay policies adversely affecting Plaintiffs

and those similarly situated; and (3) promises to the Jamaican Ministry of Labor

and the U.S. Department of Labor that YCO alone would employ Plaintiffs and

those similarly situated, which induced those government agencies to facilitate the

employment of Plaintiffs and those similarly situated.

146. All of these fraudulent statements constituted fraud in foreign labor

contracting pursuant to 18 U.S.C. § 1351.

147. Moreover, sending the documents in furtherance of this fraud to the United

States Department of Labor, the Jamaican Ministry of Labor, and to Plaintiffs and


                                         24
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 25 of 43



those similarly situated constituted wire and mail fraud pursuant to 18 U.S.C. §

1341 and 18 U.S.C. § 1343.

       C. Defendants’ Fraud Caused Damage to Plaintiffs’ Money and
          Property

148. Plaintiffs relied to their detriment on the misrepresentations made to them by

YCO and HSS regarding YCO being a good employer and their sole employer, and

regarding the availability of service charges and tips.

149. YCO and HSS knowingly made these false statements to Plaintiffs and those

similarly situated, the United States Department of Labor, and the Jamaican

Ministry of Labor for the sole purpose of inducing Plaintiffs and those similarly

situated to work for YCO and HSS.

150. The fraudulent representations caused Plaintiffs to lose money and property

by inducing them to work for employers who offered service charges and tips,

accepted service charges and tips from members and guests on the workers’ behalf,

and, despite this, illegally withheld service charges and tips.

151. The only persons harmed by these misrepresentations were Plaintiffs and

those similarly situated, whose tips and service charges were illegally withheld and

who experienced illegal deductions from their pay.

                        RULE 23 CLASS ALLEGATIONS

152. Plaintiffs allege all claims as a Fed R. Civ P. 23 class action on their own

behalf and on behalf of the class for which they seek certification.

                                          25
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 26 of 43



153. Pending any modifications necessitated by discovery, Plaintiffs preliminarily

define the “Rule 23 Class” as follows:

             ALL EMPLOYEES OF YCO AND HSS WHO
             WORKED AT THE YELLOWSTONE CLUB ON
             NON-IMMIGRANT VISAS DURING THE WINTER
             OF 2017-2018

154. The classes are so numerous that joinder of all potential class members is

impracticable. Plaintiffs do not know the exact size of the classes since that

information is within the control of Defendants. However, Plaintiffs estimate that,

based on the labor certifications submitted by YCO to the United States

Department of Labor, the class is composed of approximately 110 persons. The

exact size of the class will be easily ascertainable from Defendants’ records.

155. There are questions of law or fact common to the classes that predominate

over any individual issues that might exist. Common questions of law and fact

include: Defendants’ pay practices; Defendants’ failure to pay employees all they

are legally owed; the nature and extent of Defendants’ fraud; and the nature and

extent of Defendants’ discrimination toward black Jamaican H-2B workers.

156. The class claims asserted by Plaintiffs are typical of the claims of all the

potential class members because they experienced the same or similar working

conditions and pay practices as Defendants’ other employees. A class action is

superior to other available methods for the fair and efficient adjudication of this

controversy because numerous identical lawsuits alleging similar or identical

                                          26
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 27 of 43



causes of action would not serve the interests of judicial economy. This is

especially true in the case of low-wage, hourly, H-2B temporary workers, like the

class members here, who are unsophisticated, are unlikely to seek legal

representation, cannot realistically navigate the legal system pro se, and whose

small claims make it difficult to retain legal representation if they do seek it.

157. Plaintiffs will fairly and adequately protect and represent the interests of the

class. They were Defendants’ employees and were victims of the same violations

of law as the other class members, including numerous violations of federal and

state laws.

158. Plaintiffs are represented by counsel experienced in litigation on behalf of

low-wage workers and in wage and hour class actions.

159. The prosecution of separate actions by the individual potential class

members would create a risk of inconsistent or varying adjudications with respect

to individual potential class members that would establish incompatible standards

of conduct for Defendants.

160. Each class member’s claim is relatively small. Thus, the interest of potential

class members in individually controlling the prosecution or defense of separate

actions is slight. In addition, public policy supports the broad remedial purposes of

class actions in general and that the pertinent federal and state laws are appropriate




                                           27
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 28 of 43



vehicles to vindicate the rights of those employees with small claims as part of the

larger class.

161. Plaintiffs are unaware of any members of the putative classes who are

interested in presenting their claims in a separate action.

162. Plaintiffs are unaware of any pending litigation commenced by members of

the classes concerning the instant controversy.

163. It is desirable to concentrate this litigation in this forum because all

Defendants are registered to do business in this district and the acts and omissions

giving rise to this action largely occurred in this district or on foreign soil.

164. This class action will not be difficult to manage due to the uniformity of

claims among the class members and the susceptibility of wage claims to both

class litigation and the use of representative testimony and representative

documentary evidence.

165. The contours of the class will be easily defined by reference to the payroll

documents Defendants were legally required to create and maintain.

                    COUNT I: CIVIL RICO, 18 U.S.C. 1964(c)

                Plaintiffs and the Rule 23 Class vs. All Defendants

166. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.




                                           28
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 29 of 43



167. Defendants YCO and HSS violated RICO by violating 18 U.S.C. §§ 1962(c)

and 1964(c).

168. Defendants YCO, HSS, and the Enterprise engaged in the fraudulent

schemes, acts, and misrepresentations described above, which violate the fraud in

foreign labor contracting statute (18 U.S.C. § 1351) and the mail and wire fraud

statutes (18 U.S.C. § 1341 and 18 U.S.C. § 1343).

169. By conducting the Enterprise through a pattern of racketeering, Defendants

YCO and HSS caused the injury of Plaintiffs and those similarly situated.

170. Among other things, each of these RICO violations caused Plaintiffs and

those similarly situated to work without receiving the tips and service charges they

were promised, to suffer loss of past, current, and prospective wages and to spend

unpaid time working as opposed to pursuing other interests.

171. As a result, Plaintiffs and those similarly situated suffered injuries and are

entitled to treble damages, fees, and costs as set forth by law.

   COUNT II: DISCRIMINATION BASED ON RACE AND NATIONAL
              ORIGIN PURSUANT TO 42 U.S.C. § 1981

         All Named Plaintiffs and the Rule 23 Class vs. All Defendants

172. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

173. Plaintiffs are black and Jamaican and are within the class protected by

Section 1981.

                                          29
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 30 of 43



174. Defendants YCO and HSS are each an employer for purposes of Section

1981.

175. Each of the Defendants employed Plaintiffs and those similarly situated.

176. Each of the Defendants recruited the Plaintiffs for employment at the

Yellowstone Club, made representations to Plaintiffs about the terms and

conditions of their employment, and entered into contracts acknowledging

themselves as Plaintiffs’ employer. Additionally, Defendants divided human

resources and day-to-day supervision and management between the two of them.

177. Both Defendants were joint employers of Plaintiffs. They shared control of

the terms, conditions, and performance of their employment.

178. Both Defendants created, condoned, and failed to prevent and correct a

hostile work environment for Plaintiffs during their employment, because of their

race and national origin.

179. Both Defendants discriminated against Plaintiffs in the terms and conditions

of their employment, including pay and specifically including in their wage rates,

receipt of tips and service charges, and in the application of deductions, because of

their race and national origin.

180. Creation of a hostile work environment and discrimination in terms and

conditions of employment are adverse employment actions.




                                         30
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 31 of 43



181. Defendants did not create a hostile work environment for similarly situated,

non-black, non-Jamaican employees and treated such employees more favorably

than Plaintiffs and other black Jamaican employees.

182. Defendants’ actions described herein were intentional and taken with malice

and with reckless indifference to Plaintiffs’ federally protected rights.

183. Defendants failed to take reasonable care to prevent and to correct the

unlawful and discriminatory practices described herein.

184. As a direct and proximate cause of Defendants’ discriminatory actions and

conduct, Plaintiffs have suffered, and will continue to suffer damages including,

but not limited to, loss of salary, wages, earnings and benefits; diminution of future

earning capacity; loss of accumulated benefits; emotional distress and other

compensatory damages in an amount to be determined at trial; punitive damages in

an amount to be determined at trial; and attorneys’ fees and costs.

  COUNT III: FAILURE TO PAY STATUTORILY REQUIRED WAGES
      PURSUANT TO MONT. CODE ANN. §§ 39-3-201 ET SEQ.

            Plaintiffs and the Rule 23 Class against All Defendants.

185. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

186. Defendants jointly employed Plaintiffs and those similarly situated.




                                          31
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 32 of 43



187. Defendants improperly withheld tips and service charges, which are

considered wages pursuant to Mont. Code Ann. § 39-3-201, from Plaintiffs and

those similarly situated.

188. Defendants improperly made deductions from wages that were not part of

the terms of employment from the pay of Plaintiffs and those similarly situated

pursuant to Mont. Code Ann. § 39-3-204.

189. Pursuant to Mont. Code Ann. §§ 39-3-201 et seq., Plaintiffs and those

similarly situated are entitled to damages, penalties, and attorney’s fees for their

unpaid wages.

             COUNT IV: FRAUD OR CONSTRUCTIVE FRAUD

         All Named Plaintiffs and the Rule 23 Class vs. All Defendants

190. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

191. Defendants made representations to Plaintiffs and those similarly situated

regarding the terms and conditions of their employment at the Yellowstone Club,

including that YCO would be their only employer, that they would be well taken

care of by YCO, and that they would receive service charges and tips for their

work.

192. These representations were false.

193. These representations were material.


                                          32
         Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 33 of 43



194. Defendants knew the representations were false or were ignorant of their

truth.

195. Defendants intended for the representations to be relied on.

196. Plaintiffs and those similarly situated were ignorant of the falsity of the

representations when they were made.

197. Plaintiffs and those similarly situated relied on the representations.

198. Plaintiffs and those similarly situated had a right to rely on the

representations.

199. As a proximate cause of their reliance on the representations, Plaintiffs and

those similarly situated suffered damages, including illegally low pay.

              COUNT V: NEGLIGENT MISREPRESENTATION

          All Named Plaintiffs and the Rule 23 Class vs. All Defendants

200. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

201. Defendants made representations to Plaintiffs and those similarly situated

regarding the terms and conditions of their employment at the Yellowstone Club,

including that YCO would be their only employer, that they would be well taken

care of by YCO, and that they would receive service charges and tips for their

work.

202. The representations were untrue.


                                          33
        Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 34 of 43



203. Defendants made these representations without any reasonable ground for

believing them to be true.

204. The representations were made with the intent to induce Plaintiffs and those

similarly situated to rely on them.

205. Plaintiffs and those similarly situated were unaware of the falsity of the

representations when they were made; they acted in reliance upon the truth of the

representations and Plaintiffs were justified in relying upon the representations.

206. Plaintiffs and those similarly situated, as a result of their reliance, sustained

damages, including illegally low pay.

COUNT VI: BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
                      FAIR DEALING

         All Named Plaintiffs and the Rule 23 Class vs. All Defendants

207. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

208. Defendants made representations to Plaintiffs and those similarly situated

regarding the terms and conditions of their employment at the Yellowstone Club,

including that YCO would be their only employer, that they would be well taken

care of by YCO, and that they would receive service charges and tips for their

work.

209. Plaintiffs and those similarly situated reasonably believed they would be

treated consistently with these representations.

                                          34
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 35 of 43



210. Plaintiffs and those similarly situated were not treated consistent with these

representations and this constituted a breach of the covenant of good faith and fair

dealing implied into the employment contracts of Plaintiffs and those similarly

situated.

211. As a result, Plaintiffs and those similarly situated suffered damages,

including illegally low pay.

       COUNT VI: DISPARATE TREATMENT BASED ON RACE AND
            NATIONAL ORIGIN PURSUANT TO TITLE VII

            All Named Plaintiffs and the Rule 23 Class vs. All Defendants

212. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

213. Plaintiffs are black and Jamaican and are within the class protected by Title

VII.

214. Defendants YCO and HSS are each an employer for purposes of Title VII.

215. Each of the Defendants employed Plaintiffs and those similarly situated.

216. Each of the Defendants recruited the Plaintiffs for employment at the

Yellowstone Club, made representations to Plaintiffs about the terms and

conditions of their employment, and entered into contracts acknowledging

themselves as Plaintiffs’ employer. Additionally, Defendants divided human

resources and day-to-day supervision and management between the two of them.



                                          35
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 36 of 43



217. Both Defendants were joint employers of Plaintiffs. They shared control of

the terms, conditions, and performance of their employment.

218. Both Defendants created, condoned, and failed to prevent and correct a

hostile work environment for Plaintiffs during their employment, because of their

race and national origin.

219. Both Defendants discriminated against Plaintiffs in the terms and conditions

of their employment, including pay, and specifically including in their wage rates,

receipt of tips and service charges, and in the application of deductions, because of

their race and national origin.

220. Creation of a hostile work environment and discrimination in terms and

conditions of employment are adverse employment actions.

221. Defendants did not create a hostile work environment for similarly situated,

non-black, non-Jamaican employees and treated such employees more favorably

than Plaintiffs and other black Jamaican employees.

222. Defendants’ actions described herein were intentional and taken with malice

and with reckless indifference to Plaintiffs’ federally protected rights.

223. Defendants failed to take reasonable care to prevent and to correct the

unlawful and discriminatory practices described herein.

224. As a direct and proximate cause of Defendants’ discriminatory actions and

conduct, Plaintiffs have suffered, and will continue to suffer damages including,


                                          36
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 37 of 43



but not limited to, loss of salary, wages, earnings and benefits; diminution of future

earning capacity; loss of accumulated benefits; emotional distress and other

compensatory damages in an amount to be determined at trial; punitive damages in

an amount to be determined at trial; and attorneys’ fees and costs.

 COUNT VII: DISPARATE IMPACT BASED ON RACE AND NATIONAL
                ORIGIN PURSUANT TO TITLE VII

         All Named Plaintiffs and the Rule 23 Class vs. All Defendants

225. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

226. Plaintiffs are black and Jamaican and are within the class protected by Title

VII.

227. Defendants YCO and HSS are each an employer for purposes of Title VII.

228. Each of the Defendants employed Plaintiffs and those similarly situated.

229. Each of the Defendants recruited the Plaintiffs for employment at the

Yellowstone Club, made representations to Plaintiffs about the terms and

conditions of their employment, and entered into contracts acknowledging

themselves as Plaintiffs’ employer. Additionally, Defendants divided human

resources and day-to-day supervision and management between the two of them.

230. Both Defendants were joint employers of Plaintiffs. They shared control of

the terms, conditions, and performance of their employment.



                                          37
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 38 of 43



231. Both Defendants adopted specific policies and practices that significantly

disparately impacted Plaintiffs based on their race and national origin.

232. These policies and practices included the Wage Rate Policy, Tip Policy,

Deduction Policy, and Payroll Policy.

233. Defendants had no legitimate business justification for these policies and

practices.

234. One or more alternate practices without a significant disparate impact would

equally have met Defendants’ business needs.

235. Alternate practices include: paying all workers through the YCO payroll

system; paying tips and service charges to all workers; paying workers in the same

positions at the same hourly rates; prohibiting pay deductions for all workers.

236. Defendants’ actions described herein were intentional and taken with malice

and with reckless indifference to Plaintiffs’ federally protected rights.

237. Defendants failed to take reasonable care to prevent and to correct the

unlawful and discriminatory practices described herein.

238. As a direct and proximate cause of Defendants’ discriminatory actions and

conduct, Plaintiffs have suffered, and will continue to suffer damages including,

but not limited to, loss of salary, wages, earnings and benefits; diminution of future

earning capacity; loss of accumulated benefits; emotional distress and other




                                          38
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 39 of 43



compensatory damages in an amount to be determined at trial; punitive damages in

an amount to be determined at trial; and attorneys’ fees and costs.

                COUNT VIII: BREACH OF FIDUCIARY DUTY

               All Named Plaintiffs and the Rule 23 Class vs. YCO

239. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

240. At all relevant times, YCO had a policy of including service charges as a

percentage of total charges for services provided to members and guests.

241. During the relevant time period, Service charges were paid to YCO or its

agents by members and guests.

242. Every time a member or guest paid a service charge an express or resulting

trust was created for the benefit of all nonmanagement employees involved in

providing the services.

243. As a result of the creation of the express or resulting trusts, YCO had a

fiduciary duty to Plaintiffs and those similarly situated.

244. YCO breached this fiduciary duty by failing to distribute the service charges

to Plaintiffs and those similarly situated.

245. As a result, Plaintiffs and those similarly situated suffered damages.

                           COUNT VIII: CONVERSION

               All Named Plaintiffs and the Rule 23 Class vs. YCO


                                              39
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 40 of 43



246. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

247. At all relevant times, YCO had a policy of including service charges as a

percentage of total charges for services provided to members and guests.

248. During the relevant time period, service charges were paid to YCO or its

agents by members and guests.

249. Service charges paid by members and guests were the personal property of

Plaintiffs and those similarly situated when paid by the members and guests.

250. Plaintiffs and those similarly situated had a right to possess the service

charges and YCO deprived them of that right.

251. By failing to distribute the service charges to Plaintiffs and those similarly

situated, YCO took unauthorized control over the service charges.

252. Plaintiffs and those similarly situated suffered damages.

       COUNT IX: THIRD PARTY BENEFICIARY TO CONTRACT

               All Named Plaintiffs and the Rule 23 Class vs. HSS

253. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

254. YCO and HSS entered into a contract that included a provision barring HSS

from deducting any amounts, other than required employment taxes, from year-end

bonuses paid by YCO to Plaintiffs through HSS.


                                          40
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 41 of 43



255. This provision was intended to benefit Plaintiffs and those similarly situated.

256. YCO paid season-end bonuses to Plaintiffs through HSS for the 2017-2018

season.

257. In violation of its contract with YCC, HSS made deductions from the

season-end bonuses other than required employment taxes before disbursing the

bonuses to Plaintiffs and those similarly situated.

258. These deductions caused damages to Plaintiffs and those similarly situated.

COUNT X: NEGLIGENCE PER SE FOR THEFT AND THEFT OF LABOR

          All Named Plaintiffs and the Rule 23 Class vs. All Defendants

259. As set forth above, Plaintiffs assert this count on their own behalf and on

behalf of all those similarly situated pursuant to Fed. R. Civ. P. 23.

260. Mont. Code Ann. § 45-6-305 bars the temporary use of labor or services by

use of threat or deceit. Mont. Code Ann. § 45-6-301 prohibits theft.

261. By fraudulently recruiting Plaintiffs and those similarly situated and then

failing to pay promised wages, including service charges, Defendants committed

theft of labor and theft.

262. This injured Plaintiffs and those similarly situated.

263. These statutes were enacted to protect Plaintiffs and those similarly situated.

264. The injury to Plaintiffs and those similarly situated is the sort that the

statutes were enacted to prevent.


                                          41
       Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 42 of 43



265. The statutes were intended to regulate the activities of Defendants.

266. The theft caused damages to Plaintiffs and those similarly situated.

                          DEMAND FOR JURY TRIAL

267. Plaintiffs demand a trial by jury for all issues so triable.

                              PRAYER FOR RELIEF

268. Plaintiffs respectfully request an Order and Judgment from this Court:

          a.    Certifying the Rule 23 Class, naming the named Plaintiffs as class

                representatives of the respective classes they seek to represent, and

                naming Plaintiffs’ counsel class counsel;

          b.    granting judgment in favor of Plaintiffs and against all Defendants;

          c.    awarding Plaintiffs and the Rule 23 classes their actual damages

                and any applicable statutory damages;

          d.    awarding Plaintiffs and those similarly situated their costs;

          e.    awarding Plaintiffs and those similarly situated their attorneys’

                fees;

          f.    awarding Plaintiffs and members of the class all appropriate

                equitable and injunctive relief;

          g.    injunctive relief prohibiting Defendants from future discriminatory

                and illegal practices as described herein and requiring Defendants




                                          42
Case 2:18-cv-00062-SEH Document 20 Filed 10/18/19 Page 43 of 43



        to adopt policies and procedures to eradicate the effects of past

        discriminatory and illegal practices;

  h.    compensatory damages, including for emotional distress, as

        allowed by law;

  i.    punitive, exemplary, and liquidated damages as allowed by law;

  j.    awarding Plaintiffs and those similarly situated prejudgment and

        post-judgment interest, when allowable by law; and

  k.    granting such other relief as this Court deems just and proper.

  Respectfully submitted this 18th day of October, 2019.

                                            s/ Sarah Parady
                                            Sarah Parady

                                            s/ Christopher Young
                                            Christopher Young

                                            s/ David Seligman
                                            David Seligman
                                            Attorneys for Plaintiff

                                            PLAINTIFFS’ ADDRESS:
                                            C/O Towards Justice
                                            1410 High St., Suite 300
                                            Denver, CO 80218




                                 43
